Citation Nr: 0002500	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include on a secondary basis due to a low back disability.  

2.  Entitlement to service connection for a hernia 
disability.  

3.  Entitlement to service connection for hypertension or a 
heart disability, to include on a secondary basis due to 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder indicate 
that he had active service from August 1962 to August 1965, 
and from August 1965 to October 1971.  

This appeal comes before the Board of Veterans' Appeals from 
an April 1997 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs, 
which denied entitlement to service connection for the issues 
identified on the first page of this decision.

A videoconference hearing was held in March 1999 before the 
undersigned Member of the Board.  


FINDINGS OF FACT

1.  A neck disorder manifested subsequent to service is not 
shown to be related to that service, or to a service-
connected low back disorder.

2.  A hernia disorder, if extant, is not shown to be related 
to the veteran's active service.  

3.  A heart disorder or hypertension manifested subsequent to 
service is not shown to be related to that service, or to 
service-connected PTSD.



CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a neck 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).

2.  A claim for entitlement to service connection for a 
hernia disorder is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

3.  A claim for entitlement to service connection for 
hypertension or a heart disorder is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

A review of the veteran service medical records (SMRs) shows 
that numerous medical examinations were conducted.  The 
reports of his August 1960, March 1961, and August 1962 
examinations found that the veteran was clinically evaluated 
as normal in all relevant aspects.  

A clinical record dated July 1965 notes that the veteran was 
involved in a motor vehicle accident (MVA).  That record also 
reflects that there was tenderness over the dorsal-lumbar 
spine, and a neurological examination was reportedly within 
normal limits.  SMRs dated November 12, to November 13, 1965, 
show that he suffered injuries to his head after an 
altercation in November 1965, was diagnosed with multiple 
contusions about the head, and was observed for a concussion.  
A chest x-ray examination and skull series were reportedly 
normal.  An additional SMR dated November 19, 1965 shows that 
he was assessed with traumatic headaches.  An additional 
clinical record dated October 1970 shows that the veteran was 
involved in a second MVA, and that the physical examination 
showed a tender area over the lower thoracic and higher 
lumbar spine.  The neurological examination was reportedly 
negative.  It was noted that his condition at the time of 
discharge was described as excellent.  

The veteran's separation examination report is dated 
September 1971.  It also shows that the veteran was 
clinically evaluated as normal in all relevant aspects.  The 
veteran completed a Report of Medical History in conjunction 
with that examination, on which he indicated that he had, in 
pertinent part, swollen or painful joints, a head injury, 
broken bones, and recurrent back pain.  He also indicated 
that he did not have high or low blood pressure.  The 
examiner noted that he had a fracture of the L1 and L2 
vertebrae, that he was involved in a car accident in 1966, 
and had back pain related to the fracture.  

The medical evidence from subsequent to service shows that 
the veteran reportedly had a known history of osteoarthritis 
of the thoracolumbar spine and both shoulders, in a discharge 
summary dated February 1991.  Neurosurgery records dated 
October 1992 and January 1993 show that the veteran was 
evaluated for his left shoulder and low back problems.  He 
was assessed with, in pertinent part, degenerative disc 
disease.  A radiographic report of the entire spine, dated 
January 1993, reflects that the veteran was assessed with 
mild changes of the thoracic spine spondylosis throughout, 
involving the thoracolumbar region as well.  A December 1993 
record shows that the veteran complained of neck and left arm 
pain.  A record of the same date shows that he was assessed 
with acute cervical strain.  A February 1994 record shows 
that he again complained of neck pain, and a TENS unit was 
recommended.  A February 1995 record recommended a CT scan of 
the cervical spine to rule out an old fracture, after similar 
complaints.  A radiographic report dated December 1996 lists 
an impression of right paramedian HNP [herniated nucleus 
pulposus] at C5-C6.  A copy of a VA progress note dated 
December 1996 shows that the veteran was assessed neck and 
left upper extremity pain secondary to the herniated nucleus 
pulposus at C5-C6.  

A medical record dated May 1996 shows that the veteran 
complained of a severe pain in his chest.  On objective 
examination, it was noted that his skin was warm and dry, 
alert, not in distress, and that he had regular sinus rhythm.  
The results of his EKG reportedly showed that he had normal 
sinus rhythm with sinus arrhythmia.  A cardiology clinic 
note, dated August 1996, shows that the veteran was assessed 
with hyperlipidemia.  An additional note, dated September 
1996, shows that the results of a stress test were apparently 
inconclusive, and that he reportedly had hypertension.  
Similarly, an October 1996 note shows that he reportedly had 
hypertension for 7 to 8 years.  

The veteran testified at his personal hearing before the 
undersigned Member of the Board that, in essence, he 
currently manifests a neck disorder that is due to his 
service-connected lower back condition, that he manifested a 
hernia condition during his active service that is now 
manifested, and that he has a heart disorder that was caused 
by stress, and, in essence, that he avers is a product of his 
service connected PTSD.   


I.  Service connection for a neck disability, 
to include on a secondary basis due to a low back disability.

The veteran's SMRs are devoid of any treatment for or 
reference to a neck or cervical spine disorder.  Although the 
recent medical evidence shows that he currently manifests 
neck and left upper extremity pain secondary to the herniated 
nucleus pulposus at C5-C6, in an October 1996 record, the 
medical evidence does not demonstrate that this disorder is 
in any way related to the veteran's active service.  Although 
the veteran has submitted such a claim, the Board must point 
out that such a nexus must be drawn by medical evidence, and 
that the veteran has not established that he has the medical 
expertise required to make such a finding.  

In addition, we note that no evidence has been submitted to 
show that a current neck disorder is due to his service-
connected lower back disorder.  The veteran's statements 
attempting to link his low back pain with his neck condition 
are lay evidence, historically deemed by the Court as 
insufficient to render a claim well grounded.  In this 
regard, it is noted that the Court has indicated that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A claimant 
would not meet his burden of presenting a plausible or 
possible claim merely by offering lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

Thus, in the absence of clinical evidence showing a 
relationship between a neck disorder and the veteran's 
service or his lower back condition and his current disorder, 
his claim is not well grounded and must be denied.



II.  Entitlement to service connection for a hernia 
disability.

As indicated above, the veteran contends that he currently 
manifests a hernia disability that is due to his active 
service.  He specifically argues that he manifested a hernia 
in Vietnam in 1968.  

A review of the veteran's SMRs shows that they are devoid of 
any treatment for, or reference to, a hernia disorder.  We 
must point out in this regard that his separation examination 
report, dated September 1971, shows that he was clinically 
evaluated as normal in all relevant aspects.  In addition, 
our review of the claims folder does not show that a current 
hernia disorder has been diagnosed.  We note in this regard 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C. 
§§ 1110, 1131 (West 1991 & Supp. 1999); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).  

As the medical evidence does not demonstrate that a hernia 
disability is manifested that is related to the veteran's 
active service, the veteran's claim is not well grounded, and 
it must be denied.  


III.  Entitlement to service connection for a heart 
disability, to include on a secondary basis due to PTSD.

The veteran's SMRs are devoid of any treatment for, or 
reference to, a heart or hypertension disorder.  
Specifically, his separation examination report, dated 
September 1971, shows that he was clinically evaluated as 
normal in all relevant aspects:  his chest, heart and 
vascular system were all clinically evaluated as normal, and 
his blood pressure was reportedly 110/82.  Although the 
recent medical evidence shows that he was diagnosed with a 
history of hypertension of approximately 7 to 8 years 
duration in records dated 1996, this medical evidence does 
not demonstrate that this disorder is in any way related to 
the veteran's active service or to his PTSD.  

We note that the veteran has averred in his personal hearing 
that he was told by VA physicians that stress he suffers 
could have an effect on any heart or hypertension disorders, 
and that he asserts that his service-connected PTSD disorder 
is therefore the etiological cause of his hypertension.  We 
again point out that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  A claimant would not meet his burden of 
presenting a plausible or possible claim merely by offering 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
We also note that the veteran specifically stated that he was 
unable to obtain any medical documentation of this theory.  

The medical evidence of record does not show that any 
hypertension or heart disorders are related to the veteran's 
active service, or to his PTSD.  It shows only that a 
hypertension disability was manifested in approximately 1988 
or 1989, more than 17 years subsequent to the veteran's 
separation from active service.  

As the record does not demonstrate that there is a continuity 
of symptomatology for this disorder, or any of the veteran's 
disorders, competent medical evidence is a requirement for 
the establishment of a well grounded claim.  Godfrey v. 
Brown, 7 Vet. App. 398,406 (1995).  As no such evidence has 
been presented, we must find that the veteran's claim is not 
well grounded, and must accordingly be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, the veteran has not 
referenced other known and existing evidence.

Additionally, we note that the RO issued a second rating 
decision (RD) in August 1997, in response to additional 
evidence that was submitted by the veteran after promulgation 
of the April 1997 RD, and that both the August 1997 RD and 
the subsequent Statement of the Case (SOC), dated December 
1997, incorrectly included language relevant to the reopening 
of claims that were previously denied and had become final 
(new and material evidence claims).  We determine that our 
findings that the veteran's claims are not well grounded are 
not prejudicial to the veteran because the veteran's 
arguments on appeal concern the merits of the claim and he 
has been notified of the elements needed to establish service 
connection.  Further, the veteran was also notified that his 
claims were not well grounded; and he was given the 
opportunity to submit evidence and argument relevant to the 
well grounding of his claims at his personal hearing.  
Therefore, the Board finds that it is not necessary to remand 
the matter for further adjudication of these issues.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA Gen. Coun. 
Prec. 16-92.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a neck disability, to 
include on a secondary basis due to a low back disability, is 
denied.  

Entitlement to service connection for a hernia disability is 
denied.  

Entitlement to service connection for a heart disability, to 
include on a secondary basis due to PTSD, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

